Title: To Alexander Hamilton from Oliver Wolcott, Junior, 21 January 1794
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



TDCO. Jany 21st 1794
Sir

Pursuant to your directions I herewith transmit the original statement of Jno. Blanchards Account of New Emissions, which was settled at the Treasury in Sept. 1790.
It is true that he paid the following sums in New Emissions to Heza. Wetmore for which Credits are passed in the accounts of Jno. Pierce Esq. late P Master General viz


1781
July 1st
50.  




Sept. 10th
377.30
being in the


whole Four hundred & twenty seven Dollars & thirty ninetieths.
These payments will appear to have constituted a Credit in the settlement made at the Tresy in Sept. 1790.
There is no probability in my opinion that any other payments were made by Blanchard to Mr. Wetmore or Mr. Pierce, than these before mentioned, which have already been passed to his Credit & I think I may venture to assure you that his pertinacity in continually troubling the Treasury on this subject, can have no reasonable object
I have the honor to be with the greatest respect &c

Hon AH.

